Citation Nr: 1025812	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a compensable initial evaluation for the service-
connected dyshidrosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for dyshidrosis and 
assigned a noncompensable (zero percent) evaluation effective 
January 29, 2004.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in November 2009.  A transcript of 
the hearing has been associated with the claims file.  Following 
the November 2009 Board hearing, the Veteran submitted additional 
evidence directly to the Board without a waiver of initial RO 
consideration and adjudication.  

The issue of reopening a claim of service connection for 
gastrointestinal reflux disease (GERD) has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue, and it must be referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking a compensable initial evaluation for the 
service-connected dyshidrosis.  Upon review, the Board finds that 
the matter must be remanded.

The Veteran was last afforded a VA examination to evaluate the 
severity of the service-connected dyshidrosis in June 2005.  
During his November 2009 Board hearing, he testified that his 
service-connected symptoms have worsened and become more severely 
disabling since the June 2005 examination.  In this regards, he 
testified that the frequency of his flare-ups had increased and 
that his skin disability now affected a larger portion of his 
body area.  As such, the Board has no discretion and must remand 
this claim to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his service-connected dyshidrosis.  See 
38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

In this regard, the Board points out that the Veteran testified 
during his Board hearing that his service-connected symptoms are 
intermittent, and he has flare-ups of varying severity.  Given 
the intermittent nature of the service-connected symptoms, the 
Board emphasizes that the AMC/RO should coordinate with the 
Veteran to ensure that a VA examination is scheduled during a 
time in which the service-connected dyshidrosis is symptomatic.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).  

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the matter is REMANDED for the following action:

1.  After obtaining any pertinent, 
outstanding records and completing any 
initial notice and/or development deemed 
warranted based upon a review of the entire 
record, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and severity of his skin disability.  The 
entire claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's skin disability.  In doing 
so, the examiner must identify all body areas 
affected and estimate the percentage of the 
Veteran's body affected by his dermatitis 
during flare-ups.  The examiner must also 
discuss the Veteran's current treatment 
regimen.

The examiner should also comment on the 
photographs submitted by the Veteran in 
December 2009 revealing his symptoms during 
what he described as a "mild" flare-up.  

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

